UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 18, 2011 (October 17, 2011) MONAR INTERNATIONAL INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-54166 (Commission File No.) Suite 1302, Sino Favour Centre 1 On Yip Street Chaiwan Hong Kong, China (Address of principal executive offices and Zip Code) 852-9738-1945 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02 TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT. On October 17, 2011, we terminated the stock exchange agreement we entered into on July 5, 2011, which was reported on Form 8-K on July 8, 2011, with certain shareholders of Integrated Clinical Care Corporation (“ICC”), a privately held Nevada corporation, to acquire up to 19,895,668 restricted shares of ICC common stock in consideration of issuing up to 50,000,000 shares of our restricted common stock.We terminated the foregoing agreement as a result of ICC's failure to close on or before July 31, 2011 as provided for in the share exchange agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 18th day of October, 2011. MONAR INTERNATIONAL INC. BY: ROBERT CLARKE Robert Clarke President and Principal Executive Officer -2-
